Citation Nr: 1013762	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than August 19, 
2003 for the award of service connection for posttraumatic 
stress disorder (PTSD) with depression.  

2. Entitlement to an initial rating in excess of 70 percent 
disabling for PTSD with depression.

3. Entitlement to service connection for substance abuse as 
secondary to PTSD.

4. Entitlement to service connection for arthritis.

5. Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney

ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, September 2007, May 2008 
and October 2008 rating decisions of the RO in Muskogee, 
Oklahoma.  The Board remanded this case in February 2007.  It 
returns now for appellate consideration.

A July 2004 RO rating decision initially declined reopening 
the Veteran's claim of entitlement to service connection for 
PTSD.  In February 2007, the Board reopened the claim and 
remanded for additional development; the inextricably 
intertwined issues of substance abuse secondary to PTSD and 
depression with mood disorder were also remanded pending the 
outcome of the PTSD claim.  On remand, a May 2008 rating 
decision granted service connection for PTSD with depression, 
assigning an initial rating of 70 percent, effective August 
19, 2003.  As depression is now recognized as a service-
connected condition which is rated in conjunction with the 
Veteran's PTSD, this matter is no longer on appeal.  The 
issue of service connection for substance abuse secondary to 
PTSD was not addressed by the RO.  The Veteran has appealed 
the effective date and initial rating assigned for PTSD, and 
these matters will be discussed in the following decision.   

During the course of the appeal, a September 2007 RO rating 
decision denied service connection for arthritis, and an 
October 2008 rating decision denied the Veteran's claim for a 
TDIU.  The Veteran has appealed the denial of these claims.

The Board notes that the issue of service connection for 
status post first and second degree burns (posterior upper 
arms, mid back, both flank areas, medial thighs, posterior 
calf, and behind the left ear) was denied in the February 
2007 Board decision.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2007, the Court 
vacated the Board's decision as to this issue and remanded 
the matter for additional development and readjudication.  
The Board in turn remanded the issue in January 2008.  On 
remand, the RO issued the May 2008 rating decision granting 
service connection for status post first and second degree 
burns and assigning a noncompensable evaluation, effective 
October 9, 2003.  In a January 2009 notice of disagreement, 
the Veteran's attorney stated that the Veteran was satisfied 
with the rating decision as to this issue.  As such, this 
issue is no longer on appeal before the Board.   

It is noted that, in a November 2009 statement, the Veteran's 
attorney requested that the record be held open for 90 days 
so that she could submit additional evidence and/or argument.  
She has not since responded with additional evidence or 
argument.  The Board may proceed with appellate review.

FINDINGS OF FACT

1. An unappealed June 2002 RO rating decision denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  

2. The Veteran filed an application to reopen the claim of 
entitlement to service connection for PTSD on August 15, 
2003.

3. In a May 2008 rating decision, the RO granted service 
connection for PTSD with depression and assigned an effective 
date of August 19, 2003.  

4. The Veteran did not have a claim of service connection for 
PTSD pending prior to August 15, 2003.  

5. The Veteran's PTSD with depression is manifested by 
nightmares, flashbacks, sleep impairment, avoidance behavior, 
social isolation, irritability, anger, attention and 
concentration problems, and suicidal ideation, resulting in 
serious impairment of social and occupational functioning.

6. Affording the Veteran the benefit of the doubt, the 
evidence is at least in equipoise that his substance abuse 
problem is related to active military service.

7. The preponderance of the evidence is against a finding 
that arthritis had its onset in service, manifested within 
one year of service separation, or is otherwise related to 
the Veteran's active military service.  

8. The Veteran is service-connected for PTSD, evaluated as 70 
percent disabling, status post first and second degree burns, 
evaluated as noncompensable, and substance abuse (disability 
evaluation yet to be assigned).  

9. The Veteran's service-connected disabilities preclude him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The June 2002 RO rating decision denying a claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2. The criteria for an effective date of August 15, 2003, but 
no earlier, for the award of service connection for PTSD with 
depression have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.114, 
3.159, 3.400 (2009).

3. The criteria for an initial rating in excess of 70 percent 
for PTSD with depression have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

4. The criteria for service connection for substance abuse 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).

5. Arthritis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6. The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(a) and (b), 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

As a preliminary matter, the Board notes that with respect to 
the Veteran's substance abuse and TDIU claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
On these claims, the Board is granting in full the benefits 
sought on appeal.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudications of the Veteran's claims, 
letters dated in September 2003 and March 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letters 
advised the Veteran of the information necessary to 
substantiate the claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claims, and advised to send any medical reports that he had.  
He was also told that it was ultimately his responsibility to 
support the claims with appropriate evidence.  In addition, 
the March 2007 letter provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the Veteran's claim of service 
connection for PTSD was granted, a disability rating and 
effective date assigned, in a May 2008 decision of the RO.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice for this 
claim was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  His Social Security 
Administration records have been associated with the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

As to the Veteran's claim of service connection for 
arthritis, the Veteran has provided evidence of a current 
diagnosis.  However, as explained below, the Board must deny 
this claim because of a lack of evidence of an in-service 
incurrence. The Board concludes an examination is not needed 
in this case because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The U.S. Court of 
Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

The duty to assist by providing a thorough and 
contemporaneous examination also extends to increased rating 
claims.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
April 2008.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected PTSD since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the 
examination report to be comprehensive and sufficient in 
assessing the severity of the Veteran's disability.  In this 
regard, it is noted that the examiner reviewed the Veteran's 
claims file prior to the examination, and provided a summary 
of the relevant findings therein.  The opinion rendered by 
the examiner is supported by objective and clinical findings.  
The Board, therefore, concludes that the 2008 examination 
report is adequate upon which to base the decision in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

The Board further notes that adjudication of a claim for an 
earlier effective date from a grant of service connection is 
based upon evidence already in the claims file; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the veteran.  
See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 
3.400 (2009).  Consequently, there is no additional 
development that can be conducted, examination performed, nor 
any other records which can be obtained, which would 
substantiate the Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than August 19, 2003 for the award of service 
connection for PTSD with depression.  For the reasons that 
follow, the Board concludes that an effective date of August 
15, 2003, but no earlier, is warranted.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2009).  Unless specifically provided otherwise in the 
statute, the effective date of an evaluation and award based 
on an original claim for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r) (2009). A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. §§ 
3.1(p); 3.155 (2009).

The record reflects that the Veteran filed his original claim 
of service connection for PTSD in November 2000.  The claim 
was denied in a June 2002 RO rating decision.  The Veteran 
initiated an appeal in December 2002 by submitting a notice 
of disagreement, and the RO issued a statement of the case 
(SOC) in January 2003.  Although the Veteran initiated an 
appeal with a notice of disagreement, he did not perfect the 
appeal with a timely substantive appeal (within one year of 
the rating decision or 60 days of the SOC, whichever is 
later) after he was furnished with the SOC.  Accordingly, the 
June 2002 rating decision is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.202 (2009).

On August 15, 2003, the RO received additional stressor 
statements from the Veteran, which the RO construed as an 
application to reopen the previously disallowed PTSD claim.  
In a July 2004 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim.  The Veteran initiated an appeal in August 2004, the 
RO issued an SOC in December 2004, and the Veteran perfected 
the appeal with a timely substantive appeal in January 2005.  
Subsequently, in a May 2008 rating decision, the RO granted 
service connection for PTSD with depression and assigned an 
effective date of August 19, 2003, indicating that this was 
based on the date of receipt of claim.  

The Board concludes that August 15, 2003, rather than August 
19, 2003, is the correct effective date.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2)(i) (effective date of an award 
of disability compensation based on an original claim for 
direct service connection will be, "date of receipt of claim, 
or date entitlement arose, whichever is later" (emphasis 
added)).  While the Veteran's claim of service connection for 
PTSD was granted based what was thought to be the date of 
receipt of claim, the evidence reflects that the claim was in 
fact received by the RO several days earlier, on August 15, 
2003.  Thus, August 15, 2003 is the correct date of receipt 
of claim.  The Board notes, however, that an effective date 
earlier than the date of receipt of claim is not warranted, 
as the Veteran did not have a PTSD claim pending prior to 
August 15, 2003.  Accordingly, based on the general rules 
governing effective dates, an effective date prior to August 
15, 2003, the date of receipt of claim, is legally precluded.  
See id.  

Based upon the foregoing reasons, the Board concludes that 
the appropriate effective date for the award of service 
connection for PTSD with depression is August 15, 2003, but 
no earlier.  To this extent the Veteran's appeal for an 
earlier effective date is granted.  

III. Initial Rating

The Veteran also seeks a higher initial rating for his 
service-connected PTSD with depression, currently evaluated 
as 70 percent disabling.  For the reasons that follow, the 
Board finds that a higher rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD with depression is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  See 
38 C.F.R. § 4.130 (2009).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

And a 100 percent disability rating requires:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 41 to 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM-IV at 47.  

The medical evidence of record relating to the Veteran's PTSD 
with depression includes VA treatment records dated from July 
2003 to January 2008, a VA psychiatric examination report 
dated in April 2008, and a Social Security Administration 
(SSA) mental status examination report dated in March 2004.  

The Veteran's VA treatment records, which show extensive 
treatment for substance abuse over the years, reveal 
diagnoses of alcohol dependence, cannabis dependence, PTSD 
and major depressive disorder.  Most recently, a treatment 
note dated in January 2008 indicated a GAF score of 45.  

The Veteran was referred by the SSA for a mental status 
examination in March 2004.  At the examination, it was noted 
that his mood was anxious and depressed.  His affect was 
marked by a clear reduction in the intensity of affective 
expression.  Thought processes were logical and coherent.  
There were no indications of the presence of delusions or 
problems with common compulsions.  The Veteran reported 
obsessive thoughts concerning death and flashbacks.  His 
daily life was affected by persistent irrational fears of 
social situations and of people in general.  Auditory, visual 
and olfactory hallucinations were denied.  On evaluation of 
cognitive processes, the Veteran's attention and 
concentration skills were moderately impaired.  He was 
oriented as to person, place and time.  Assessment of memory 
functions revealed deficits in recent memory.  Amnesia of 
less than one week's duration was reported.  It was noted 
that the Veteran had a history of alcohol abuse and 
recreational drug use for over 25 years.  His sleep pattern 
was marked by insomnia, frequent awakening, and decrease in 
total sleep time.  The Veteran reported a history of suicide 
attempt, assault and abusing his spouse while drunk many 
years ago.  His demeanor during the interview gave no 
indication of aggressive or violent behavior.  The Veteran 
was noted as being unable to work.  His occupation was that 
of an unskilled worker.  He was in his first marriage, and 
his wife was employed.  The quality of the marital 
relationship was described as good.  Following the interview, 
the Veteran was diagnosed with PTSD; major depressive 
disorder, recurrent, severe, without psychotic features; 
alcohol dependence by history; cannabis abuse by history; and 
rule out borderline intellectual functioning.  A GAF score of 
42 was assigned.  

The Veteran was afforded a VA psychiatric examination in 
April 2008.  The Board finds the examination report to be 
comprehensive and sufficient in addressing the severity of 
the Veteran's service-connected PTSD.  In this regard, it is 
noted that the examiner reviewed the claims file beforehand 
and provided a summary of the Veteran's military, social and 
occupational history.  It was noted that the Veteran was an 
extremely tense, jumpy person.  The Veteran reported symptoms 
of sleep impairment, nightmares, intrusive thoughts, 
avoidance behavior, irritability, anger, and suicidal 
thoughts, including a number of suicide attempts in the past.  
The Veteran was often depressed, frightened, irritable, and 
dysphoric.  With respect to social history, it was noted that 
the Veteran had been married for 33 years, with four children 
and six grandchildren.  He lived with wife and two daughters, 
but spent most of his time in isolation, sitting by himself 
not doing anything.  Most of the time, he tried to stay away 
from the fair amount of activity in the household.  He took 
care of his grandkids sometimes, which he sometimes enjoyed.  
Regarding occupational history, it was noted that the Veteran 
was not working.  He had worked roughly half of the time or 
less over the years, and his last work was in 2005.  He had 
done farming, construction and roughneck working.  He no 
longer worked because of his PTSD or drug and alcohol 
problems, which were secondary to his PTSD.  

On mental status evaluation, the Veteran was cooperative.  
His mood was down, and he was sad and tearful frequently 
throughout the session and notably jumpy from time to time.  
The Veteran was found to have reasonably good short-term 
memory functioning.  There was no evidence of thought 
disorder in the sense of derailment, tangentiality or 
circumlocution.  The Veteran had no structured 
hallucinations, but did see "ghosts" and hear people 
mumbling from time to time.  
It was noted that the Veteran was currently drinking and 
occasionally using marijuana as his forms of self-medication.  
The examiner explained that the Veteran's alcohol and drug 
problems were seen as secondary to his PTSD.  Cognitive 
functioning testing revealed adequate to good level of verbal 
analysis skills, fair but adequate ability to engage in 
verbal abstracting, and fair performance on counting 
backwards, demonstrating some difficulty with attention and 
calculation skills.  Overall, the examiner noted that there 
was no impairment of thought process or communication that 
would be significant enough to affect the type of activities 
that the Veteran was ordinarily engaged in, such as farming 
and construction.  However, it was noted that there was an 
indication of relatively low to average levels of 
functioning.  

Following the examination, a diagnosis of PTSD with 
depression was rendered, and a GAF score of 49 assigned.  The 
examiner indicated that the Veteran's PTSD rendered him 
virtually unable to work because of his secondary drinking 
and drug abuse.  It was opined that the Veteran's social 
activities and work capacity were severely reduced by his 
PTSD.  

Taking into account all of the relevant evidence of record, 
the criteria for an initial rating in excess of 70 percent 
for PTSD are not met.  The Veteran's symptomatology is not 
indicative of total occupational and social impairment so as 
to warrant a higher rating of 100 percent.  The medical 
evidence, as described above, establishes that the Veteran's 
PTSD is manifested by nightmares, flashbacks, sleep 
impairment, suicidal ideation, avoidance behavior, social 
isolation, irritability, anger, and some impairment of 
attention and concentration skills.  These symptoms, as well 
as the findings of social and occupational impairment, are 
already contemplated by his current 70 percent evaluation.  

The evidence does not show that the Veteran exhibits symptoms 
that would warrant a 100 percent disability rating, such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Nor does the 
evidence indicate that the Veteran exhibited his current 
symptoms with such frequency or severity so as to require a 
higher rating. Although the Veteran reported seeing 
"ghosts" and hearing people mumbling from time to time, it 
was noted that he had no structured hallucinations.  The 
Veteran's social activities and work capacity are shown to be 
severely reduced by his PTSD; however the overall level of 
disability for his service-connected PTSD with depression 
does not rise to a level of severity that would warrant a 
total disability rating.  While the April 2008 VA examination 
report indicated that the Veteran's PTSD rendered him 
virtually unable to work, this opinion was based on his 
secondary drinking and drug abuse.  As explained in the 
remand section below, the Veteran has a separate claim of 
service connection for substance abuse secondary to PTSD 
pending, which must be remanded to the RO for further 
development.  To the extent the Veteran's PTSD with 
depression contributes to his occupational impairment, the 
Board notes that such impairment is already accounted for by 
his currently assigned 70 percent disability evaluation.  In 
addition, it is noted that the Veteran has been assigned 
varying GAF scores of 42, 45 and 49.  The Board finds the 
Veteran's PTSD and depression symptomatology to be reflective 
of serious impairment, consistent with a GAF score in the 
range of 41 to 50.  See DSM-IV at 47.  Considering the 
totality of the evidence, the findings indicate an overall 
level of occupational and social impairment that is 
appropriately represented by a 70 percent disability rating.  
A higher initial rating of 100 percent is therefore not 
warranted.

The Board acknowledges the Veteran's contention that he 
deserves a higher initial rating for his PTSD with 
depression.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., that he has suicidal 
ideation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a lay person, he has not been shown to 
be capable of making medical conclusions, thus, his 
statements regarding the severity of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his service-connected disability.

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for an initial 
rating in excess of 70 percent have been met at any time 
during the period on appeal, the Board concludes that staged 
ratings are inapplicable during this period.

In light of the foregoing, the Board concludes that the 
Veteran is appropriately compensated for his PTSD with 
depression with an initial evaluation of 70 percent.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
higher initial rating.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's PTSD with 
depression is not inadequate.  His complained-of symptoms are 
those contemplated by the rating criteria. There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service- 
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

IV. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2009).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. Substance abuse

The Veteran is seeking service connection for substance abuse 
as secondary to his service-connected PTSD.  For reasons that 
follow, the Board concludes that service connection is 
warranted.  

A review of the claims file reveals that the Veteran has a 
longstanding history of problems with alcohol and cannabis 
dependence.  VA treatment records demonstrate that he has had 
extensive treatment at the VA Substance Abuse Clinic (SAC) 
over the years.  The March 2004 SSA mental status examination 
report noted that the Veteran had a history of alcohol abuse 
for over 25 years.  The Veteran also admitted to an over 25-
year history of recreational drug use, involving mostly 
marijuana but also methamphetamine for six months.  At the 
April 2008 VA examination, it was noted that the Veteran had 
been in a number of alcohol and drug treatment inpatient 
settings, as well as a dual-diagnosis program for PTSD and 
alcohol and drug abuse.  The Veteran reported that he was 
currently drinking and occasionally using marijuana.  He 
related that he felt that these forms of self-medication were 
more effective at helping him sleep than other medications.  
The examiner noted that the use of alcohol and drugs, which 
had been and remained a significant problem for the Veteran, 
were seen as secondary to his PTSD.  

In light of the aforementioned evidence, the Board finds that 
the Veteran is shown to have a current disability that is 
manifested by substance abuse.  Additionally, the Board finds 
that the evidence is at least evenly balanced in showing that 
the Veteran's substance abuse is secondary to his service-
connected PTSD.  Indeed, there is no evidence of the record 
to the contrary.  As such, the Board concludes that service 
connection for substance abuse is warranted.  The benefit-of-
the-doubt rule has been applied in reaching this decision.  
See 38 U.S.C.A. § 5107(b) (West 2002); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.



b. Arthritis

The Veteran contends that he has arthritis as a result of 
active service.  For the reasons set forth below, the Board 
concludes that service connection is not warranted.

The Board has reviewed the Veteran's service treatment 
records and finds them to be negative for any complaints, 
treatment, or a diagnosis of arthritis during service.  
Clinical evaluation upon separation from service in April 
1975 was normal, and no history of arthritis was indicated.  
Furthermore, the record contains no evidence of arthritis 
within one year of discharge.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  As such, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran's arthritis had its onset in service or 
within one year of his service discharge.  

Although a February 2004 private medical report from Sooner 
Medical Services reflects a diagnosis of osteoarthritis, 
there is no evidence of record showing that this condition 
had its onset in service or within the first post-service 
year.  Indeed, there is no evidence of arthritis for many 
years following service separation.  The earliest documented 
complaint of arthritis is several decades after discharge.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.).  There is also no medical evidence otherwise 
linking the Veteran's current arthritis to his active 
service.  Taking into account all of the relevant evidence of 
record, the Board finds that there is no competent evidence 
indicating that the Veteran's arthritis is the result of his 
active service.  

Given that there is no evidence of arthritis in service or 
within one year thereafter and given the amount of time that 
has passed between service and the earliest documented 
complaint of arthritis, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for arthritis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

V. TDIU

The Veteran contends that his service-connected disabilities 
are of such severity that they render him unemployable and in 
turn entitle him to a TDIU.  For the reasons that follow, the 
Board concludes that a TDIU is not warranted.

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2008).  Substantially gainful employment is 
defined as work that is more than marginal and that permits 
the individual to earn a living wage.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. §§ 3.341, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, supra.

As explained above, the Board has granted service connection 
for substance abuse as secondary to PTSD.  In light of this 
determination, the agency of original jurisdiction (AOJ) will 
assign an initial disability rating for substance abuse.  The 
Board notes, however, that the Veteran is already service 
connected for PTSD, evaluated as 70 percent disabling, and 
status post first and second degree burns, evaluated as 
noncompensable.  Without taking into consideration the 
disability rating that is yet to be assigned for substance 
abuse, the combined evaluation for these previously service-
connected disabilities is already 70 percent, which satisfies 
the schedular criteria of 38 C.F.R. § 4.16(a).

The Veteran reports that he has been too disabled to work 
since 2000.  See VA Form 21-8940.  The evidence of record 
reflects that the Veteran has indeed not worked in many 
years.  His March 2004 SSA mental status examination report 
noted that his occupation was that of an unskilled worker and 
that he was presently unable to work.  At his April 2008 VA 
psychiatric examination, it was again noted that the Veteran 
was not working.  The Veteran related that he had done 
farming, construction and roughneck working.  He reported 
that, throughout the years, he had worked roughly half the 
time or less and that his last work was in 2005.  It was 
noted that the reason he had not been able to work more than 
half time was because of his PTSD or his drug and alcohol 
problems, which were secondary to the PTSD.  The examiner 
gave the opinion that the Veteran's PTSD rendered him 
virtually unable to work because of his very high levels of 
irritability and excitability and because of his secondary 
drinking and drug abuse.  The examiner also noted that while 
there was no impairment of thought process or communication 
significant enough to affect the types of work activities 
that he ordinarily engaged in, such as farming and 
construction, there was an indication of relatively low to 
average levels of functioning.  

In light of the March 2004 SSA mental status exam report and 
the April 2008 VA pyschiatric exam report, the Board finds 
that the Veteran's service-connected disabilities render him 
totally disabled and incapable of gainful employment.  
Notably, there is no evidence of record to the contrary.  
Unless the preponderance of the evidence is against the 
claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.16; Gilbert, supra.  As such, a total disability 
rating based on individual unemployability is warranted.  


ORDER

Entitlement to an effective date of August 15, 2003, but no 
earlier, for the award of service connection for PTSD with 
depression is granted, subject to the laws and regulations 
controlling the award of monetary benefits.

Entitlement to an initial rating in excess of 70 percent 
disabling for PTSD with depression is denied.

Entitlement to service connection for substance abuse as 
secondary to PTSD is granted.  

Entitlement to service connection for arthritis is denied.

	(CONTINUED ON NEXT PAGE)




Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations controlling the award of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


